Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
Response to Amendment
Applicant’s amendments filed 31 May 2022 with respect to present claim objections and rejections under 35 U.S.C. 112(b) have been fully considered.  The objection of Claim 12 under 37 CFR 1.75 has been withdrawn. Further, in light of amendments, the objections to Claim 5 and Claim 11 for informalities and the rejection under 35 U.S.C. 112(b) of Claims 7 and 12 have been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 12 is objected to because of the following informalities:  On the last line of Claim 12, “firs sensing” should read as “first sensing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of battery cells stacked on each other, wherein the battery cell includes " in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim because it is not clear to which battery cell if of the plurality of battery cells the claim refers to. Claims 2-7, 11, and 12 are rejected as being dependent on Claim 1. To further prosecution, Claim 1 is interpreted as reciting “a plurality of battery cells stacked on each other, wherein each battery cell of the plurality of battery cells includes”.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170256833 A1 to Ciaccio et al., hereinafter referred to as “CIACCIO” in further view of US 20150037616 A1 to Wyatt et al., hereinafter referred to as “WYATT”.
Regarding Claims 1, CIACCIO teaches a battery module (see power management module 112) comprising: 
a battery group including a plurality of battery cells stacked on each other (see battery 108 having cell stack 208 include including cells 204 and/or 206 in [0078-0098], FIG 1E), wherein the battery cell includes a cell body (see housing 302 having first and second sides 310, 312 where electrodes and separators may be sealed within the housing 302 in [0103-0107]; FIG 1F) which houses an electrode assembly (see first and second electrodes 304, 306 and separator within housing 302 in [0104]; FIG 1F) and an electrode tab which protrudes from the cell body (see tab 318 extending from the plate-like body 316 of electrode 304, or alternatively, tab 322 extending from plate-like body 320 of electrode 306 in [0105]; FIG 1F)
a cooling plate (see cooling plate assembly 202 having a cooling plate 244 in [0084]; FIG 1E) which is located in contact with one side of the battery group to cool the plurality of battery cells (see cooling plate assembly having cooling plate 244 therealong one side of cell stack 208 in FIG 1E); 
a case (see housing 260) which is located on an other side of the battery group so as to surround the battery group (see teaching in [0094] wherein housing 260 cooperates with cooling plate 244 to completely enclose cell stack 208; see FIG 1E), 
at least one bus bar which is connected to electrode tabs of adjacent battery cells among the plurality of battery cells to electrically connect the adjacent battery cells with each other (see [0088-0089] teaching there being busbars that connects connecting tabs 209 of the battery cells 204); 
CIACCIO is silent to there being a bus bar frame for securing the at least one bus bar on the bus bar frame, the bus bar frame being elongated in a longitudinal direction in which the plurality of battery cells are stacked, a first support member coupled to the bus bar frame and protruding toward the battery group from the bus bar frame, and a first sensing member coupled to the first support member and positioned between the electrode tabs of the adjacent battery cells for measuring a temperature of the battery cells. CIACCO is further silent to a portion of the first sensing member being disposed between the first support member and the cell body.
WYATT teaches a battery module wherein there is a cell interconnect board 130 disposed in a stacking direction of the battery cells 116 and the board 130 having slots 134 where tab electrodes 129 can pass therethrough (see [0134-0138]; FIG 7). WYATT further teaches the cell interconnect board 130 as having sensors 132 connected thereto, those sensors being temperature sensors and to monitor operations of the battery cells 116, and the sensors being disposed between slots 134 through which the tab electrodes 129 pass (see [0138; 0151; 0237-0241; 0267-0277]; FIG 7). WYATT further teaches there being buses 180 secured to the interconnect board, those buses 180 electrically connecting bus bar 104 via the terminal 24 (see [0134; 0151-0152]; FIG 7), and further, the use of a crimping element electrically coupling the tab electrodes 129 from neighboring battery cells 116 with a tab electrical contact to facilitate collecting sensor measurements (see [0267-0277], FIG 48).
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the bus bar of CIACCO connecting the battery tabs (see CIACCO [0088-0089]) with the interconnect board of WYATT (see WYATT [0134-0138]; FIG 7) wherein electrode tabs pass therethrough slots and sensors (sensing member) are mounted thereto wherein sensors are disposed between the slots through which the electrode tabs pass through, there further being bus 180 (first support member) coupled to the interconnect board 130 (bus bar frame), protruding toward the stack of battery cells 116, and coupling to the bus bar 104 (bus bar) via the negative terminal (see [0134; 0151-0152]; FIG 7), the sensor being disposed between the bus 180 and the stack of battery cells 116 (see WYATT FIG 6). One would be motivated to make these modifications in order to take advantage of improved structural support for the coupling of tab electrodes and close monitoring and further utilize the structural elements that cooperate to uniform battery dimensions and hold the battery to a standard size during production (see WYATT [0007-0008; 0138]).
Regarding Claim 2, CIACCO teaches wherein the case (see housing 260) being formed as an integrated structure having a length corresponding to a length in a direction in which the plurality of battery cells of the battery group are stacked (see FIG 1E, see also [0094]).  
Regarding Claim 3, CIACCO teaches the battery group having barriers disposed between subgroups in which a predetermined number of the battery cells are stacked and have a predetermined rigidity (see there being heatsink plates 234 and flanges 238 therebetween battery cells and the heatsink plates being made from metal and having a plate-like body in [0082-0083], FIG 1E).  
Regarding Claim 4, CIACCO is silent to there being at least one of a surface pressure pad and a flame retardant pad sandwiched between at least one pair of adjacent battery cells. WYATT is relied upon for teaching a battery module 22 therein having a pair of adjacent battery cells where thermal gap pads 122 are disposed therebetween (see [0137]; FIG 7, 12). WYATT further teaches the thermal gap pads 122 as foam-like material enabling good thermal contact directly between the battery cells and serving as spring elements that enable a uniform pressure to be provided to each battery (see [0161], FIG 12). Therefore, as foam-like material has surface pressure (expansion/compression) properties (see [0161]), the foam-like thermal gap pad therebetween battery cells 116 functions as a surface pressure pad. 
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the areas between the cells in CIACCO to further include the thermal gap pads 122 of WYATT in order to enable uniform pressure therebetween batteries, allow vibration dampening for the batteries near the thermal gap pad, and utilize the expansion/compression properties of the thermal gap pads to improve contact therebetween the batteries (see WYATT [0161]).
Regarding Claim 6, CIACCO teaches a thermal conductive member (see temperature distribution plate 248 in [0084-0088], see also FIG 1E) located between the battery group and the cooling plate 244 equalizing temperature variation.  
Regarding Claim 7, CIACCO is silent to the case including an elastic pad disposed on one side of the upper cover to press the battery group to the cooling plate side.
WYATT is relied upon for its teaching of the battery cell assembly including thermal gap pads 108 secured to the top, bottom, and side compression plates and the thermal gap pad 108 being silicone elastomer (see WYATT [0135]). As elastomer is a material exhibiting elastic properties, a thermal gap pad made of silicone elastomer functions as an elastic pad. 
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the inner surface of cooling plate assembly 202 of CIACCO (see [0094]; FIG 1E) to further include the thermal gap pads taught in WYATT in order to allow for improved contact with the heat fin (cooling plate) (see WYATT [0135]).
Regarding Claim 11, CIACCO teaches there being a plurality of temperature sensors therealong battery cells including those positioned between the top surfaces 212 of the battery cells 204 and the interior surface of the battery (see [0088]). 
Regarding Claim 12, CIACCO is silent to the first sensing member being elastically supported by the first support member, and wherein the first sensing member comes in contact with the cell body. WYATT is relied upon for teaching connecting sensors in contact with the tab electrodes comprised within the battery cell 116 (see [0138; 0266-0268]) and further teaches the forming of sensor connections from each pair of battery cells to a PCB with a crimping element being high voltage tape, single piece spring element, an adhesive and/or pliable material (see [0277]) which has some form of elasticity involved in the connection.
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the connection of the sensors in CIACCO with the teachings of WYATT regarding connecting sensors to be in contact with the tab electrodes comprised within the battery cell and to form sensor connections with tape to take advantage of its relatively inexpensive, easy to manufacture, and simpler assembly that allows for individually replaceable battery cells (see WYATT [0277]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170256833 A1 to Ciaccio et al. in further view of US 20150037616 A1 to Wyatt et al. as applied to claim 1 above and in further view of US 2017/0069887 Al to Lee et al., hereinafter referred to “LEE”.
Regarding Claim 5, CIACCO is silent to having at least one of the surface pressure pad and the flame retardant pad being sandwiched between at least two bundles of the battery cells.
WYATT is relied upon for teaching a battery module 22 therein having a pair of adjacent battery cells where thermal gap pads 122 are disposed therebetween (see [0137]; FIG 7, 12). WYATT further teaches the thermal gap pads 122 as foam-like material enabling good thermal contact directly between the battery cells and serving as spring elements that enable a uniform pressure to be provided to each battery (see [0161], FIG 12). Therefore, as foam-like material has surface pressure (expansion/compression) properties (see [0161]), the foam-like thermal gap pad therebetween battery cells 116 functions as a surface pressure pad. 
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the areas between the cells in CIACCO to further include the thermal gap pads 122 of WYATT in order to enable uniform pressure therebetween batteries, allow vibration dampening for the batteries near the thermal gap pad, and utilize the expansion/compression properties of the thermal gap pads to improve contact therebetween the batteries (see WYATT [0161]).
However, CIACCO in further view of WYATT is silent to there being at bundles of battery cells wherein battery cells facing each other without the at least one of the surface pressure pad and the flame retardant pad positioned therebetween are bonded to each other.
LEE is relied upon for teaching a battery module 1 having a plurality of sub-modules 10 wherein each sub-module includes a pair of battery cells 100 (see [0035-0038]; FIG 5). LEE further teaches having pad members 400 fastened to the frame member 300 to cover the pair of battery cells 100 and that the pad members 400 come in surface contact with the battery cells 100 to uniformly distribute external pressure to the surface of the battery cell 100 (see [0038; 0055-0059]; FIG 3, 5). LEE further teaches batteries facing each other within the sub-modules connected by contact with the body 210 of a heat transfer member 200 (see [0044-0045]; FIG 3, 5). 
It could be determined that the particular stacking arrangement of battery cells of having the pressure pads between each battery cell or between a pair of battery cells be a result of an alternative design choice made obvious when arranging components. Therefore, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to modify CIACCO in further view of WYATT having the areas between the battery cells in CIACCO to further include the thermal gap pads (pressure pads) with the teaching of LEE to have the thermal gap pads (pressure pads) be between sub-modules of battery cells and have the pair of batteries therewithin each sub-module be connected. 

Response to Arguments
Applicant’s arguments filed 31 May 2022 with respect to claims 1-7 and 11-12 have been considered but are moot because of the new ground of rejection relying on the same prior art in view of newly introduced prior art to address newly added limitations and claims not previously treated on the merits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1722



/ANCA EOFF/Primary Examiner, Art Unit 1722